Citation Nr: 1421646	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran expressed disagreement with the May 2007 denial of the claim of entitlement to service connection for a neck disability.  In a December 2008 rating decision, however, service connection was granted for degenerative disc disease of the cervical spine.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDING OF FACT

The Veteran's service connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

Although the Veteran argues that the March 2014 examination is inadequate as the examiner was "emotionally involved," the Board has found nothing to support this claim thereby warranting another examination.  Rather, the VA examination report reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  The Board has no reason to find that the examination was inadequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.




ANALYSIS 

The Veteran appeals the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; residuals of gunshot wound right shoulder (dominant), evaluated as 30 percent disabling; degenerative disc disease of the cervical spine, evaluated as 10 percent disabling; residuals of trauma to the left knee, evaluated as 10 percent disabling; residuals of trauma to the right knee, evaluated as 10 percent disabling; residuals of chipped bone right ankle, evaluated as 0 percent disabling; hemorrhoids, evaluated as 0 percent disabling; lichen simplex chronicus neurodermatitis of lower abdomen and scrotal area, evaluated as 0 percent disabling; right shoulder scar, evaluated as 0 percent disabling and erectile dysfunction, evaluated as 0 percent disabling.  His combined evaluation is 80 percent.  The 80 percent rating meets the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Veteran is unemployed and last worked in 2009 as a realtor.  He contends that his service connected PTSD, knee, shoulder and neck disabilities render him unable to obtain and maintain substantially gainful employment.  He has expressed difficulty with getting along with his clients.  According to the Veteran, he stopped working due to difficulty with interpersonal interactions, repetitive climbing of stairs and prolonged sitting. Driving also aggravates his knee pain he stated.  

While there is evidence that the Veteran's service connected disabilities cause some occupational limitations, it is not shown that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The October 2009 VA examiner opined that the Veteran's cervical spine, bilateral knee, right ankle and right shoulder disabilities should not prevent him from maintaining gainful employment in any field, particularly in a sedentary type field.  It was further opined in October 2009 that the Veteran's hemorrhoids, and mild lichen simplex of the scrotum and abdomen have no limiting effect on employability.  The September 2012 VA examiner reiterated the same.  

The March 2014 VA examiner also found that while the Veteran has an apparent reduction in range of motion of his cervical spine, there is no indication that he could not perform sedentary work without limitations.  He was found to have right shoulder pain which was intermittent and aggravated by overhead work and the equivalent.  While his shoulder did bother him while working as a realtor, the examiner found no additional limitations with flare ups.  The Veteran's right shoulder might prevent him from jobs that require heavy/repetitive lifting, and/or overhead work but there is no indication that he cannot perform sedentary work without limitations.  Regarding the knees, the examiner commented that the Veteran's bilateral knee condition might prevent him from jobs requiring prolonged standing, walking, squatting, ascending/descending stairs/ladders.  There was no indication, however, that he could not perform sedentary work without limitations.  His ankle disability was found to have no impact on his ability to work.  

The March 2014 VA examination disclosed that the Veteran is capable of performing all activities of daily living and still performs some yard work and housework without assistance.  He is also still capable of driving.  Despite the Veteran's physical limitations, the VA examiners have consistently opined that he is capable of sedentary work without limitations  The March 2014 VA examiner also opined that there is no indication that the cumulative effects of his service connected disabilities would render him from substantially gainful employment in a sedentary occupation.  

With regards to his PTSD, it is also shown that the Veteran's PTSD does not render him unemployable.  The Board recognizes that in July 2010 Dr. I opined that due to the chronicity and severity of the Veteran's PTSD symptoms, he cannot handle any competitive job.  He commented that the Veteran's PTSD and depressive symptoms are likely to intensify in stressful settings.  While it is shown that the Veteran's PTSD causes some occupational difficulties, the VA examinations before Dr. I's 2010 opinion and after do not show that he is incapable of handling any competitive job as stated by Dr. I.  To that end, the October 2009 VA examiner opined that while the Veteran's PTSD does have a moderate negative impact on occupational functioning as noted on the last examination, he is not fully unemployable from the PTSD.  The examiner commented that there were a number of different factors impacting the Veteran's work capacity to include numerous medical problems, a down housing market and reduced motivation.  

During the April 2011 VA examination, the examiner diagnosed chronic PTSD mild to moderate and chronic major depressive disorder mild to moderate.  The examiner found his PTSD caused occupational impairment with reduced reliability and productivity.  The examiner expressed that the Veteran had not worked since his last review due in part to his conflict with real estate clients and in part avolitional disorder.  Another examiner in September 2012 also opined, after review of the record, that the Veteran's PTSD symptoms fail to be of such severity as to render him unable to maintain regular gainful employment or impede his ability to function in an occupational environment.  The March 2014 VA examiner opined the same.  

The Board acknowledges the contentions of the Veteran and his wife regarding the impact his disabilities have on his employability.  The Veteran is competent to report pain, physical limitations and other manifestations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his complaints of functional impairments credible.  The Board concludes, however, that the lay statements are less probative than that of the skilled VA examiners.  In this regard, the VA opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disabilities.

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  The Board is mindful that during the time frame in question the Veteran has been unemployed.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A grant of TDIU is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to a total disability rating for compensation on the basis of individual unemployability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


